ON PETITION FOR CERTIFICATIONTo the Appellate Division, Superior Court:A petition for certification of the judgment in A-5077/5078/5146/5147/5160-15 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is granted; and it is furtherORDERED that the appellant may serve and file a supplemental brief on or before October 1, 2018, and respondents may serve and file a supplemental brief forty-five (45) days after the filing of the appellant's supplemental submission, or, if appellant declines to file such a submission, on or before November 15, 2018.